Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/4/2022. The instant application has claims 1-6 pending. The system, method and medium for receiving an new set of privileges and comparing with old set of privileges to determine if revoked to prevent access. There a total of 6 claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Response to Arguments
The applicant arguments presented in reply of 10/4/2022 is not persuasive. As Jaeger discloses the revoked privilege is being accessed by the application on the electronic device as updates to the policy is reflected in device see Page 185 Paragraph starting “Some distributed system…”, the restriction of principal from violating security policy.
The applicant contacted the SPE to complain about the pre-mature status of finality. And thus, after consultation by the  SPE and the examiner it was decided to send out an Non-Final Action and withdrawing the Final Action status of previous office action.

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flexible Control of Download Executable Content to Jaeger in view of A Rule-Based Framework for Role-Based Delegation and Revocation to Zhang and further in view of A Checkpointing Tool for Palm Operating System to Lin.

Regarding Claim  1, 3, 5, Jaeger  discloses a method performed by an electronic device, Golan discloses the method comprising: receiving a new set of privileges associated with applications on the electronic device via a communication interface(Page 188 Paragraph starting “ We define an access control…”, the content is assigned permissions for access and sharing); when  any one of the applications on the electronic device previously accessed the revoked privilege (Page 192 Paragraph starting “The access control model..”, the revocation event blocks the access); determining that the revoked privilege has been accessed by any one of the applications on the electronic device (Page 212 Paragraph starting “Since a principal…”, principal assigns permission to delegatee & Page 222  Paragraph starting “ In order to minimize …”, the  capability delegation for the principal & Page 185 Paragraph starting “Some distributed system…”, the restriction of principal from violating security policy); 

But Jaeger does not disclose the comparing of set of privileges. However, Zhang disclose upon receiving the new set of privileges, determining that the privilege has been revoked by comparing the new set to an old set of privileges associated with the applications, wherein at least one of the applications with which the old set of privileges is associated has a reference to an application registry of the electronic device(Page 429-430 Step 4 & 5, the comparing of roles and permissions for access to protected resources).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jaeger  invention of providing an permission revocation by principal to delegatee  to include comparing the old privileges to new privileges in order to provide for most updated permissions as taught in Zhang see § 4.4 Authorization Derivation Rules for Enforcing Policies.


But Jaeger nor Zhang disclose the resetting the electronic device. However, Lin discloses the resetting the device after revocation see §2.1.3 System Resets.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jaeger  invention of providing an permission revocation by principal to delegatee  to include reset after revocation  in order to provide for soft clears of heap and new stacks  as taught in Lin see § 3.4 Checkpointing Procedure.


	
Regarding Claim  2,4,6, Jaeger does not disclose the resetting the device. However, Lin discloses the method as recited in claim 1, further comprising resetting the electronic device responsive to determining that the revoked privilege is capable of being passed between applications(§2.1.3 System Reset)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jaeger  invention of providing an permission revocation by principal to delegatee  to include reset after revocation  in order to provide for soft clears of heap and new stacks  as taught in Lin see § 3.4 Checkpointing Procedure.

	Conclusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/
Primary Examiner, Art Unit 2492                                                                                                                                                                                             venkatanarayan.perungavoor@uspto.gov